Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 9-12, 22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (US 2015/0099095; Pershin) in view of Anders (US 5,997,815; Anders), Mase et al. (US 2002/0192590; Mase), and Berrux et al. (US 2011/0308989; Berrux)
Pershin discloses treating substrates, [0002], having depressions or cavities. [0101]. The substrate is coated with a metal spray that has antimicrobial properties. [0008]. Following the metal spray the surface is coated with a polymeric coating that can be selected from urethanes. [0095, 0099]. See also details on the deposition at [0036]. After application of the organic polymer, the layers are subjected to abrasive treatment. [0102]. The roughness subsequent the organic polymers is between 0.2-6 microns (7.87-236 microinches). [0102].
Pershin discloses applying the coatings to a substrate but does not disclose applying on stainless steel explicitly. However, Pershin discloses that the anti-microbial properties are desired in multiple substrates including stainless steel. [0005]. Anders confirms the desire of coating stainless steel substrates to provide antimicrobial properties, col.3, ll. 15-19; Tit.; Abs. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Pershin and coat a stainless steel substrate with the anti-microbial composition. Pershin discloses the need to improve anti-microbial properties including in stainless steel 

Pershin/Anders discloses the method as shown above. Pershin/Anders does not disclose roughening the substrate prior to the coating of the substrate. However, Mase discloses, in the field of coatings to subject metallic substrate, including stainless steel, to a surface treatment to improve adhesion. [0036]. The surface treatment includes sandblasting which will create roughening of the substrate including depressions. Id.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Pershin/Anders and subject the substrate to a roughening step. The roughening step would improve adhesion of subsequent coatings as disclosed by Mase.
Mase discloses the roughening step but does not disclose the size of the average roughness created on the stainless steel substrate. However, Berrux discloses roughening the surface (22) of a stainless steel (23) substrate. [0058, 98]. The roughening is performed in a range of 1 to 8 microns, [0098], which falls within the claimed range. Similarly, to Mase, Berrux discloses that the surface roughness improves adhesion to the subsequent coating. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Pershin/Anders/Mase and perform the surface roughening, via sandblasting, to a roughness Ra of 1-8 microns. Berrux discloses this is a suitable roughness to achieve better adhesion which the combined references desire.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
 
The examiner notes that the coating of Pershin is a urethane coating. The coating is applied to a sandblasted stainless steel substrate with an average roughness of at least 30 microinches. The coating is subjected to an abrasive/polishing step that results in a roughness in the range of 7.87-110 microinches. Based on the disclosed examples, which apply a urethane coating, to a roughened substrate, and then polish it to the required roughness, this would result in the claimed properties (i)-(iv). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Re Claims 24-26: The examiner notes that the coating of Pershin is a urethane coating. The coating is applied to a sandblasted stainless steel substrate with an average roughness of at least 30 microinches. The coating is subjected to an abrasive/polishing step that results in a roughness in the range of 7.87-110 microinches. Based on the disclosed examples, which apply a urethane coating and then polish it to the required roughness, this would result in the sparkle grade of claims 24-26. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Re Claims 27: The examiner notes that the coating of Pershin is a urethane coating. The coating is applied to a sandblasted stainless steel substrate with an average roughness of at least 30 microinches. The coating is subjected to an abrasive/polishing step that results in a roughness in the range of 7.87-110 microinches. Based on the disclosed examples, which apply a urethane coating and then polish it to the required roughness, this would result in the sparkle distance of claim 27. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (Pershin) in view of Anders (Anders), Mase et al. (Mase), Berrux et al. (Berrux), and Tapia De La Fuente et al. (US 2014/0106123; Tapia)
Pershin/Anders/Mase/Berrux teach the method as shown above. Pershin/Anders/Mase/Berrux do not disclose that the resin is cured. 
However, Tapia discloses coating a stainless steel substrate with a urethane coating. The urethane coating is cured after application and is adhered to the metal substrate. [0023-0024]. 
In the absence of the particular urethane composition utilized, it would have been obvious to someone of ordinary skill in the art at the time the invention was made to look at the prior art, and modify the method of Pershin/Anders/Mase and utilize a suitable urethane polymer such as the one disclosed by Tapia. Tapia’s polymer is 1) compatible with the metallic substrate, and 2) cured after application. The composition of Tapia is adhered to the surface of the metal. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Examiner notes that it is well known in the art to utilize thermoplastic and thermoset compositions in metallic substrate applications.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (Pershin) in view of Anders (Anders), Mase et al. (Mase), Berrux et al. (Berrux), and Bullard et al. (US 2015/0167131; Bullard)
Pershin/Anders/Mase teach the method as shown above. In particular, Pershin discloses that the products that need the antimicrobial treatment are house fixtures, such as doorknobs, counter tops, handrails, and other commercial, residential and healthcare settings. [0004]. Pershin/Anders/Mase do 
However, Bullard discloses that products utilized as fixtures, [0089], can be made from substrates that have a carbon steel substrate and diffusion bonded to a stainless steel substrate. This allows to save on costs, [0149-0151], and provides corrosion protection. Abs.; [0037]. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Pershin/Anders/Mase and substitute a pure stainless steel substrate for  composite substrate of Bullard. The substitution allows reducing cost of the final product while comprising the desired properties of stainless steel, which would be an advantage for the applications of Pershin. 
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (Pershin) in view of Anders (Anders), Mase et al. (Mase), Berrux et al. (Berrux), and Wilke et al. (US 2004/0048977; Wilke)
Pershin/Anders/Mase discloses the method as shown above. Pershin/Anders/Mase disclose applying a urethane on the metal substrate but does not disclose that the urethane is applied as a slurry. 
However, Wilke discloses urethane polymers, [0012], that are applied in an aqueous emulsion slurry. [0014]. The composition can be cured and forms a urethane coat. [0015; 0019].  The coating has good adhesion properties. [0020]. The product comprising the coating include fixtures. [0003].

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pershin et al. (Pershin) in view of Anders (Anders), Mase et al. (Mase), Berrux et al. (Berrux), and Rich et al. (US 2005/0090016; Rich)
Pershing/Anders/Mase/Berrux disclose the method as shown above. Similarly, Rich discloses utilizing metallic substrates such as steel. [0117]. The substrate is subjected to roughening. [0051]. The roughening promotes adhesion. [0122]. Roughening is done via laser etching, chemical etching, sputter etching, wire brushing, sandblasting. Id. The etching provides roughness in the range of 10 micro-inches to about 1000 micro-inches. Id.
Pershing/Anders/Mase/Berrux disclose sandblasting the SS substrate prior to deposition to improve adhesion. Pershin/Anders/Mase/Berrux does not explicitly disclose the patterns formed. Rich discloses suitable methods to form depression patterns including sandblasting which would create random roughness (as the sand is blasted in the direction of the substrate). However, Rich discloses other suitable ways of creating the desired roughness. Rich discloses wire brushing, [0023], which would create scratches. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Pershing/Anders/Mase/Berrux and substitute the sandblasting for a .

Response to Arguments
Applicant's arguments filed November 23, 2020 have been fully considered but they are not persuasive.
Applicant argues that to obtain the properties (i)-(iv) as claimed it is necessary to have the substrate at a first surface roughness and a second roughness for the polishing layer. pp.5-6.
Examiner had addressed the dimensions of the surface roughness in view of Rich. However, Examiner presents Berrux as the state of the art, showing sandblasting surface roughness created to improve adhesion of subsequent layers over stainless steel substrate. See Berrux at [0098].  The burden of proof now switches to applicant to show how the properties are not obtained by the method of forming under 35 USC 103. In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712